BALDWIN, J.
— In this case we understand the mandamus merely to direct that the supervisors shall proceed to audit the claims of the relator in this proceeding. This does not necessarily require of the board to allow the account. They have a discretion in respect to their action in this regard, and though they are compelled to proceed to act on the subject matter of the claim, yet the mandamus does not control or prescribe the mode or determine the result of their action.
The judgment is affirmed.
I concur: Terry, C. J.